DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 13 October 2020 was filed after the mailing date of the Non-Final Rejection on 05 August 2020, but included the statement pursuant to 37 CFR 1.97(e).  The IDS submitted on 09 November 2020 was filed after the mailing date of the Notice of Allowance on 04 November 2020, but included the statement pursuant to 37 CFR 1.97(e) and the required fee pursuant to 37 CFR 1.17(p).  The IDS submitted on 21 January 2021 was filed after the mailing date of the Notice of Allowance on 04 November 2020 and on the date the issue fee was paid, but included the statement pursuant to 37 CFR 1.97(e) and the required fee pursuant to 37 CFR 1.17(p).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The IDS submitted on 10 December 2020 was filed after the mailing date of the Corrected Notice of Allowance on 10 December 2020, but included the statement pursuant to 37 CFR 1.97(e) and the required fee pursuant to 37 CFR 1.17(p).  The submissions are in compliance with the provisions of 37 CFR 1.97.   The IDS submitted on 04 March 2021 was filed after the mailing date of the Corrected Notice of Allowance on 10 December 2020, but included the statement pursuant to 37 CFR 1.97(e) and the required fee pursuant to 37 CFR 1.17(p) as well as the Quick Path IDS form and associated documents.  
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1, 10 and 17; and cancelation of claims 3-5 and 14-16 in Applicant’s Response to Official Action dated 26 August 2020 (“Response”).  Claims 1, 2, 6-13 and 17-19 are currently pending in this application and are subject to examination herein.	
Based upon Applicant's amendment of the Specification to recite “the dispenser body side housing 302” rather than “the dispenser side housing 302”, the Examiner’s prior objection to the Specification on that ground is withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William J. James on 28 October 2020.

The application has been amended as follows: 
IN THE CLAIMS:
10. (Currently Amended) A satellite dispenser, comprising: 
a dispenser body that defines an internal payload area; 
a dispenser door connected to the dispenser body at a hinged edge; and 
a door release mechanism comprising a first pyrotechnic cutter and a second pyrotechnic cutter, each 

each of the pyrotechnic cutters in a manner associated with cutting the wire or cable upon firing of each of the pyrotechnic cutters.
 
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1, 2, 6-13 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a satellite dispenser door release mechanism, comprising: 
a wire or cable having a first end configured to be secured in a structure comprising or coupled to a dispenser body of a satellite dispenser and a second end configured to be secured in a structure comprising or coupled to a dispenser door of the satellite dispenser; and 
a pyrotechnic cutter configured to receive the wire or cable in a position to cut the wire or cable upon firing of the pyrotechnic cutter, 
wherein the pyrotechnic cutter comprises a first pyrotechnic cutter and further comprising a second pyrotechnic cutter; and 
further comprising a control module configured to fire the second pyrotechnic cutter at least in part in response to receiving an indication that the first pyrotechnic cutter was fired or attempted to be fired but failed to cut the wire or cable.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a satellite dispenser door release mechanism comprising a wire or cable having a first end comprising or coupled to a dispenser body of a satellite dispenser and a second end 
Claims 2 and 6-9 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 10, the prior art of record fails to disclose or otherwise teach a satellite dispenser, comprising: 
a dispenser body that defines an internal payload area; 
a dispenser door connected to the dispenser body at a hinged edge; and 
a door release mechanism comprising a first pyrotechnic cutter and a second pyrotechnic cutter, each configured to cutter configured to receive a wire or cable in a position to cut the wire or cable upon firing of the pyrotechnic cutter, the door release mechanism being configured to release the dispenser door to be opened at least in part by firing the first pyrotechnic and to fire the second pyrotechnic cutter at least in part in response to receiving an indication that the first pyrotechnic cutter was fired or attempted to be fired but failed to cut the wire or cable.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a satellite dispenser comprising a dispenser door connected to a dispenser body and a door release mechanism comprising a first pyrotechnic cutter and a second pyrotechnic cutter, each configured to cutter configured to receive a wire or cable in a position to cut the wire or cable upon firing of the pyrotechnic cutter, the door release mechanism being configured to release the 
Claims 11-13 and 17-19 depend, either directly or ultimately, from allowable, independent claim 10 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 








/CLAUDE J BROWN/Primary Examiner, Art Unit 3643